DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/7/2020 and 8/2/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 8/7/2020.  These drawings are acceptable.
Claim Objections
5.	Claim 19 is objected to because of the following informalities:  Claim 19 is a duplicate of claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki et al (US 20160036102 A1).
Regarding claim 1, Suzuki discloses a cooling pipeline for cooling a battery unit (31) comprising an inlet end, an outlet, a horizontal cooling pipe (43, 53) extending in a horizontal direction, and a vertical cooling pipe (33, 34) extending in a vertical direction, wherein the horizontal cooling pipe (43, 53) and the vertical cooling pipe (33, 34) are connected between the inlet end and the outlet end [Abstract; Fig. 11-14; paragraph 0056-0078].

9.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al (US 20190089026 A1).
Regarding claim 1, Choi discloses a cooling pipeline for cooling a battery module (100) comprising an inlet end (223), an outlet end (225), a horizontal cooling pipe (224) extending in a horizontal direction, and a vertical cooling pipe (221a, 221b) extending in a vertical direction, wherein the horizontal cooling pipe (224) and the vertical cooling pipe (221a, 221b) are connected between the inlet end and the outlet end [Abstract; Fig. 3-5; paragraph 0033-0043].

10.	Claim(s) 1, 3, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beltz et al (US 20150207187 A1).
Regarding claim 1, Beltz discloses a cooling pipeline for cooling a battery unit comprising an inlet end, an outlet end, a horizontal cooling pipe (150, 152) extending in a horizontal direction, and a vertical cooling pipe (194) extending in a vertical direction, wherein the horizontal cooling pipe (150, 152) and the vertical cooling pipe (194) are connected between the inlet end and the outlet end [Fig. 1-3, 5, 12-16].
Regarding claim 3, Beltz teaches that the horizontal liquid cooling pipe (150, 152) and the vertical cooling pipe (194) are connected in parallel between the inlet end and the outlet end [Fig. 1-3, 5, 12-16].
Regarding claims 5 and 16, Beltz teaches that a plurality of vertical liquid cooling pipes (194) arranged at intervals, wherein at least two vertical liquid cooling pipes (26) are connected in parallel [Fig. 1-3, 5, 12-16].

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) as applied in claim 1, and further in view of Okada et al (US 20090142653 A1).
Regarding claim 2, Suzuki teaches that the cooling pipes are reciprocating and bending [fig. 14] but remains silent about flat pipes.  However, Okada teaches that flat pipes are used as cooling pipes for close contact with the battery pack and results in efficient cooling as taught by Okada [paragraph 0099].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of flat pipes in order to have efficient cooling.

15.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) as applied in claim 1, and further in view of Kim et al (US 20180241102 A1).
Regarding claim 4, Suzuki remains silent about plurality of horizontal cooling pipes connected in parallel.  However, Kim teaches a battery module wherein plurality of horizontal cooling pipes are connected in parallel as taught by Kim [Fig. 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have easy maintenance of the system.

16.	Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) as applied in claim 1, and further in view of Kim et al (US 20180241102 A1).
Regarding claim 6, Suzuki teaches a power supply device (battery module) including a horizontal battery cell (51) that comprises a horizontal heat dissipation surface disposed horizontally and  a vertical battery cell (14) comprising a vertical heat dissipation surface disposed vertically. Suzuki teaches that  the horizontal cooling pipe (53) is thermally conductively connected to the horizontal heat dissipation surface of the horizontal battery cell (51), and the vertical cooling pipe (34) is thermally conductively connected to the vertical heat dissipation surface of the vertical battery cell (14) [Fig. 10-14; paragraph 0055-0078]. Suzuki remains silent about a tray for the battery unit, however, it is known to provide battery tray (310) (bottom housing) for support/accommodation/housing as taught by Kim [Fig. 10-11]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of battery tray in order for support/accommodation/housing the batter unit and have easy maintenance of the system.
Regarding claim 7, Suzuki teaches that the horizontal battery cell (51) comprises a vertical heat dissipation surface disposed vertically, the vertical heat dissipation surface of the horizontal battery cell (51) is thermally conductively connected to the vertical liquid cooling pipe (66 of 34) [Fig. 11, 14; paragraph 0071].
Regarding claim 8, Suzuki teaches that a plurality of horizontal battery cells (41, 51) arranged at intervals to leave a mounting space  between each other, wherein the vertical battery cell (14) is disposed in the mounting space, wherein the vertical heat dissipation surface of the vertical battery cell (14) disposed in the mounting space is higher than the horizontal battery cell (41, 51), whereby a part of the vertical cooling pipe (34) thermally conductively connected to the vertical heat dissipation surface of the vertical battery cell (14) disposed in the mounting space leaks out [Fig. 10-11].
Regarding claim 9, Suzuki/Kim teaches that two horizontal battery cells (41, 51) respectively disposed at two corners of an end of an inner cavity of the tray; and the vertical battery cell (14) is disposed between the two horizontal battery cells (41, 51) [Fig. 10-11].
Regarding claim 10, Suzuki teaches that the unit battery used in the vertical or horizontal module are identical batteries (2) [Fig. 1-11].

17.	Claim(s) 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) and Okada et al (US 20090142653 A1) as applied in claim 2, and further in view of Beltz et al (US 20150207187 A1).
Regarding claim 11, Suzuki/Okada remains silent that the horizontal liquid cooling pipe and the vertical liquid cooling pipe are connected in parallel between the liquid inlet end and the liquid outlet end. However, Beltz discloses a cooling pipeline for cooling a battery unit comprising an inlet end, an outlet end, a horizontal cooling pipe (150, 152) extending in a horizontal direction, and a vertical cooling pipe (194) extending in a vertical direction, wherein the horizontal cooling pipe (150, 152) and the vertical cooling pipe (194) are connected in parallel between the inlet end and the outlet end [Fig. 1-3, 5, 12-16]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have flexibility of providing required size of the system according to need and easy maintenance of the system.
Regarding claims 15 and 18, Beltz teaches that a plurality of vertical liquid cooling pipes (194) arranged at intervals, wherein at least two vertical liquid cooling pipes (194) are connected in parallel [Fig. 1-3, 5, 12-16].

18.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) and Okada et al (US 20090142653 A1) as applied in claim 2, and further in view of Kim et al (US 20180241102 A1).
Regarding claim 12, Suzuki/Okada remains silent about plurality of horizontal cooling pipes connected in parallel.  However, Kim teaches a battery module wherein plurality of horizontal cooling pipes are connected in parallel as taught by Kim [Fig. 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have easy maintenance of the system. 

19.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beltz et al (US 20150207187 A1) as applied in claim 1, and further in view of Kim et al (US 20180241102 A1).
Regarding claim 13, Beltz remains silent about plurality of horizontal cooling pipes connected in parallel.  However, Kim teaches a battery module wherein plurality of horizontal cooling pipes are connected in parallel as taught by Kim [Fig. 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have easy maintenance of the system. 

20.	Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1), Okada et al (US 20090142653 A1) and Beltz et al (US 20150207187 A1) as applied in claim 11, and further in view of Kim et al (US 20180241102 A1).
Regarding claim 14, Suzuki/Okada/Beltz remains silent about plurality of horizontal cooling pipes connected in parallel.  However, Kim teaches a battery module wherein plurality of horizontal cooling pipes are connected in parallel as taught by Kim [Fig. 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have easy maintenance of the system. 
Regarding claim 20, Beltz teaches that a plurality of vertical liquid cooling pipes (194) arranged at intervals, wherein at least two vertical liquid cooling pipes (194) are connected in parallel [Fig. 1-3, 5, 12-16].

21.	Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20160036102 A1) and Kim et al (US 20180241102 A1) as applied in claim 4, and further in view of Beltz et al (US 20150207187 A1).
Regarding claims 17 and 19, Suzuki/Kim remains silent that a plurality of vertical liquid cooling pipes arranged at intervals, wherein at least two vertical liquid cooling pipes are connected in parallel. However, Beltz discloses a cooling pipeline for cooling a battery unit comprising an inlet end, an outlet end, a horizontal cooling pipe (150, 152) extending in a horizontal direction, and a vertical cooling pipe (194) extending in a vertical direction, wherein the horizontal cooling pipe (150, 152) and the vertical cooling pipe (194) are connected in parallel between the inlet end and the outlet end. Beltz further teaches that a plurality of vertical liquid cooling pipes (194) arranged at intervals, wherein at least two vertical liquid cooling pipes (194) are connected in parallel [Fig. 1-3, 5, 12-16]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of parallel integration of cooling pipes in order to have flexibility of providing required size of the system according to need and easy maintenance of the system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723